Title: From Alexander Hamilton to James Miller, 8 October 1799
From: Hamilton, Alexander
To: Miller, James


          
            Sir.
            Trenton October 8. 1799
          
          Ground for Winter Quarters for has been provided for the 11th. 12th. & 13 Regiments on Green brook in the state of New Jersey for the 14. 15 & 16 at in the township of Oxford in the state of Massachusettes, where they are to be hutted. Boards and Slabs For the first mentioned station Col Ebenezer Stevens Esqr at New York has been instructed to provide boards or slabs or both for the roofs doors & windows of all the hutts and for the floors of Officers Hutts together with a proportion of Nails and Col Rice has been instructed to apply to the Contractors for Massachusettes to procure the same articles for the other station—It is estimated that it may require about two thousand boards per Regiment of the dimensions of fourteen feet by twelve inches—
          It will also require for each Regiment the Carpenters tools mentioned in the inclosed Estimate. Col Stevens was directed to take measures with the proper Officer at the seat of Government for a supply. From your not having heared from him on this point, as you mentioned to me, I presume there has been some misapprehension.
          Col Parker of the 8th. Regiment has also been instructed to procure ground near at in the vicinity of Harpers Ferry for the 10 & 11 8th. 9th. & 10 Regiments—But no directions have been yet given for providing the other items mentioned above.
          I give you this information of what has been done to enable you to judge of what further has been is to be done. I request that you will give such further directions as may be necessary.
          It is urgent that you should promptly empower some person to furnish provide the boards nails & tools for the Quarters in Harpers Ferry, & it may be is expedient for you to give some additional direction as to the Carpenters tools for the other Quarters. You will no doubt empower your Agent in Massachusettes to procure those which are wanted in that Region and To avoid the possibility of a double provision it may be well  for you to mention to Col Stevens what you shall do in this particular.
          With great considn I am Sr Yr Obe st
          James Miller Esq Ass QMG
        